 Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 1 of 10 Page ID #:970




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4
   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone 213-978-4681
 7 Facsimile 213-978-7011
   scott.marcus@lacity.org
 8
 9 Attorneys for Defendant CITY OF LOS ANGELES
10 MANATT, PHELPS & PHILLIPS, LLP                FOLEY & LARDNER LLP
   Brandon D. Young (Bar No. 304342)             Byron J. McLain, Esq. (Bar No. 257191)
11 2049 Century Park East, Suite 1700            555 South Flower Street, Suite 3300
12 Los Angeles, CA 90067                         Los Angeles, CA 90071
   Telephone: 310-312-4000                       Telephone: 310-972-4500
13 Facsimile: 310-312-4224                       Facsimile: 213-486-0065
14 BDYoung@manatt.com                            bmclain@foley.com
15 Attorneys for Defendant COUNTY OF LOS ANGELES
16
                          UNITED STATES DISTRICT COURT
17
                        CENTRAL DISTRICT OF CALIFORNIA
18
19
     LA ALLIANCE FOR HUMAN RIGHTS, et al., Case No.: 2:20-cv-02291-DOC-KES
                                           Assigned to Judge David O. Carter
20
                  Plaintiffs,
21                                                 JOINT STATUS REPORT FOR
          vs.                                      APRIL 27, 2020
22
23 CITY OF LOS ANGELES, a municipal entity;
24 COUNTY OF LOS ANGELES, a municipal
   entity; and DOES 1 through 10 inclusive,
25
26                Defendants.
27
28
                                            1
                           JOINT STATUS REPORT FOR APRIL 27, 2020
  Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 2 of 10 Page ID #:971




 1 BROOKE WEITZMAN SBN 301037                 CAROL A. SOBEL SBN 84483
   WILLIAM WISE SBN 109468                    WESTON ROWLAND SBN 327599
 2 ELDER LAW AND DISABILITY                   LAW OFFICE OF CAROL SOBEL
 3 RIGHTS CENTER                              725 Arizona Avenue, Suite 300
   1535 E 17th Street, Suite 110              Santa Monica, California 90401
 4 Santa Ana, California 92705                Telephone: 310-393-3055
 5 Telephone: 714-617–5353                    carolsobellaw@gmail.com
   bweitzman@eldrcenter.org                   rowland.weston@gmail.com
 6 bwise@eldrcenter.org
 7
   PAUL L. HOFFMAN SBN 71244
 8 CATHERINE SWEETSER SBN 271142
 9 SCHONBRUN, SEPLOW, HARRIS & HOFFMAN, LLP
   11543 W. Olympic Blvd.
10 Los Angeles, California 90064
11 Telephone: 310-396-7031
   hoffpaul@aol.com
12 csweetser@sshhlaw.com
13
   Attorneys for Intervenors Orange County Catholic Worker
14
15 Carol A. Sobel (SBN 84483)
   LAW OFFICE OF CAROL A. SOBEL
16 725 Arizona Ave.
17 Santa Monica, California 90401
   Telephone: 310-393-3055
18 carolsobel@aol.com
19
   Shayla R. Myers (SBN 264054)              Catherine Sweetser (SBN 271142)
20 LEGAL AID FOUNDATION                      SCHONBRUN SEPLOW HARRIS
21 OF LOS ANGELES                            & HOFFMAN, LLP
   7000 S. Broadway                          11543 W. Olympic Blvd.
22 Los Angeles, CA 90003                     Los Angeles, CA 90064
23 Telephone: 213-640-3983                   Telephone: 310-396-0731
   smyers@lafla.org                          catherine.sdshhh@gmail.com
24
25 Attorneys for Intervenors Los Angeles Catholic Worker
   and Los Angeles Community Action Network
26
27
28
                                            2
                           JOINT STATUS REPORT FOR APRIL 27, 2020
 Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 3 of 10 Page ID #:972




 1 SPERTUS, LANDES & UMHOFER, LLP
   Matthew Donald Umhofer (SBN 206607)
 2 Elizabeth A. Mitchell (SBN 251139)
 3 617 W. 7th Street, Suite 200
   Los Angeles, California 90017
 4 Telephone: 213-205-6520
 5 Facsimile: 213-205-6521
   mumhofer@spertuslaw.com
 6 emitchell@spertuslaw.com
 7
     Attorneys for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                JOINT STATUS REPORT FOR APRIL 27, 2020
  Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 4 of 10 Page ID #:973




 1         Plaintiffs LA Alliance for Human Rights, Charles Van Scoy, Harry Tashdjian,
 2 George Frem, Leandro Suarez, Joseph Burk, Gary Whitter, Karyn Pinsky, and Charles
 3 Malow, Defendants City of Los Angeles (“City”) and County of Los Angeles (“County”),
 4 and intervenors Orange County Catholic Worker, Los Angeles Catholic Worker, and Los
 5 Angeles Community Action Network (collectively, the “Parties”) respectfully submit this
 6 status report in response to the Court’s April 24, 2020 Minute Order, which ordered the
 7 parties to file a joint status report regarding: (1) the use of property located at 749 S. Los
 8 Angeles Street for safe parking or pallet shelters; and (2) the status of the review and use
 9 of the property located at Maple and 16th Street. [Dkt. 78.]
10         The City reports the following:
11         (1)    749 S. Los Angeles Street
12         The City is progressing with setting up a safe parking site for RVs at 749 S. Los
13 Angeles Street as discussed at the April 23 hearing. The current tenant has agreed to
14 vacate the site to make way for the safe parking project. An initial site plan has been
15 drafted and is attached hereto as Exhibit A. The City is procuring the appropriate
16 hygiene units and other facilities to be placed on the site, and working with LAHSA to
17 secure a service provider to operate the safe parking site. The City believes it will be able
18 to open the site within the 30 days discussed at the hearing.
19         A few local businesses and residents have already raised objections to the safe
20 parking project at 749 S. Los Angeles. Unfortunately, this is an all too common
21 occurrence anytime the City seeks to set up shelters and safe parking for persons
22 experiencing homelessness. Plaintiffs are working with the City to address the concerns
23 being raised by local businesses and residents.
24         (2)    16th & Maple
25         The City is working with state and regional agencies to resolve the environmental
                                                   th
26 concerns raised about the property located at 16 & Maple. The California Department
27 of Toxic Substances Control (DTSC), the agency that Caltrans referred the City to when
28 it raised the environmental concerns, approved the City’s plan to house persons
                                                4
                               JOINT STATUS REPORT FOR APRIL 27, 2020
 Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 5 of 10 Page ID #:974




 1 experiencing homelessness on the site in RVs after covering all areas of bare soil. This
 2 allows the City and Caltrans to finalize the lease and move forward with the project.
 3 Once final, the City believes it can perform the needed repairs and have the safe parking
 4 site ready for occupancy in 6 weeks.
 5        (3)    Pallet Shelters
 6        The City continues to assess other locations to site the pallet shelters originally
 7 planned for 16th & Maple.
 8 Dated: April 27, 2020            MICHAEL N. FEUER, CITY ATTORNEY
 9
10                                  By: /s/ Scott Marcus
11                                     Scott Marcus
                                       Senior Assistant City Attorney
12                                     Attorneys for Defendant
                                         CITY OF LOS ANGELES
13
14 Dated: April 27, 2020            MANATT, PHELPS & PHILLIPS, LLP
15
16                                  By: /s/ Brandon D. Young
                                       Brandon D. Young
17                                     Attorneys for Defendant
                                       COUNTY OF LOS ANGELES
18
19 Dated: April 27, 2020            FOLEY & LARDNER, LLP
20
21                                  By: /s/ Byron J. McLain
22                                     Byron J. McLain
                                       Attorneys for Defendant
23                                     COUNTY OF LOS ANGELES

24
25
26
27
28
                                               5
                              JOINT STATUS REPORT FOR APRIL 27, 2020
 Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 6 of 10 Page ID #:975



     Dated: April 27, 2020        ELDER LAW AND DISABILITY RIGHTS
 1                                 CENTER
 2
 3                                By: /s/ Brooke Weitzman
                                      Brooke Weitzman
 4                                 Attorneys for Intervenor
                                   ORANGE COUNTY CATHOLIC WORKER
 5
 6
     Dated: April 27, 2020        LAW OFFICE OF CAROL SOBEL
 7
 8
                                  By: /s/ Carol A Sobel
 9                                   Carol A Sobel
                                     Attorneys for Intervenor
10                                   ORANGE COUNTY CATHOLIC WORKER,
                                       LOS ANGELES CATHOLIC WORKER, and
11                                     LOS ANGELES COMMUNITY ACTION
                                       NETWORK
12
13 Dated: April 27, 2020          SCHONBRUN SEPLOW HARRIS & HOFFMAN,
                                   LLP
14
15
                                  By: /s/ Catherine Sweetser
16                                   Catherine Sweetser
                                     Attorneys for Intervenors
17                                   ORANGE COUNTY CATHOLIC WORKER,
                                       LOS ANGELES CATHOLIC WORKER,
18                                   and LOS ANGELES COMMUNITY ACTION
                                       NETWORK
19
20
     Dated: April 27, 2020         LEGAL AID FOUNDATION OF
21                                 LOS ANGELES

22
23                                By: /s/ Shayla R. Myers
                                     Shayla R. Myers
24                                   Attorneys for Intervenors
                                     LOS ANGELES CATHOLIC WORKER and
25                                     LOS ANGELES COMMUNITY ACTION
                                       NETWORK
26
27
28
                                              6
                             JOINT STATUS REPORT FOR APRIL 27, 2020
 Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 7 of 10 Page ID #:976



     Dated: April 27, 2020         SPERTUS, LANDES & UMHOFER, LLP
 1
 2
                                  By: /s/ Elizabeth A. Mitchell
 3                                   Elizabeth A. Mitchell
                                     Attorneys for Plaintiffs
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              7
                             JOINT STATUS REPORT FOR APRIL 27, 2020
 Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 8 of 10 Page ID #:977




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                       EXHIBIT A           8
                          JOINT STATUS REPORT FOR APRIL 27, 2020
                                                                                                                                                                                                                                                                                                                                                                               #14
                                                                                                                                                                                                                                                       BUREAU OF ENGINEERING
                                                                                                                                                                                                         SAFE PARK:
                                                                                                              .
                                                                                                            St                                                                                           749 S. Los Angeles St.
                                                                                                     ai n




                                                                                                                                                                                                                                                                                                                                                                               COUNCIL DISTRICT
                                                                                                    M
Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 9 of 10 Page ID #:978




                                                                                                                                                                                                         KEYNOTE LEGEND
                                                                                                                                                                                                         1.  (E) PERIMETER FENCING
                                                                                                                                                                             .
                                                                                                                                                                         OM F.H




                                                                                                                                                                                                         2.  8' X 30' MAX. LONG RV TRAILER, TYP.




                                                                                                                                                                                                                                                                                                                                                                               1" = 60'-0"
                                                                                                                                                                                                    01   3.  DEMO (E) TICKET BOOTH, SEE A102




                                                                                                                                                                                                                                                                                                                                                    A101
                                                                                                                                                                            FR



                                                                                                                                                                                                         4.  3 PORTA-POTTIES (2 REGULAR, 1 ADA),
                                                                                                                                                                       DIUS


                                                                                                                                                                                                    02       AND 2 HAND WASH STATIONS
                                                                                                                    10




                                                                                                                                                                                                         5.  FIRE HYDRANT #8990
                                                                                                                '
                                                                                                              10




                                                                                                                                                                  0" RA




                                                                                                                                                                                                                                                                                                                                                    AK Scale
                                                                                                                      '




                                                                                                                                                                                                                                                                                                           SITE LAYOUT PLAN
                                                                                                                                                                                                    03   6.  12' x 32' MOBILE OFFICE TRAILER WITH
                                                                                                                                                                300' -                                       METAL DECK, RAMP, AND STAIRS




                                                                                                                                                                                                                                                                                                                                                      X
                                                                                                                                                                                                                                                                                                                                               04/27/20
                                                                                                                                                                                                                                                                                                                                                    EV
                                                                                                                                                                                                                                                       DEPARTMENT OF PUBLIC WORKS
                                                                                                                                                                                                         7.  TRASH BINS
                                                                                                                                                                                                    04
                                                                                                                                         10
                                                                                                                                              '
                                                                                                                                                                                                         8.  MOBILE HYGIENE UNIT, 22' X 7', CURBSIDE
                                                                                                '                                                 TY
                                                                                              10                                                    P.                                                   9.  (E) DRIVEWAY AND ROLLING GATE
                                                                                                                                                                                                    05   10. FENCED 30' WIDE LADWP CLEARANCE AREA.
                                                                                                                                                                                                             HATCH BELOW, SEE PICTURE ON SHEET A102
                                                                                                                                                                                               .         11. (E) ABOVE GROUND UTILITY STRUCTURE
                                                                                                                                                                                             St
                                                                                              10
                                                                                                '




                                                                                                                                                                                                         12. LADWP DISTRIBUTION STATION #6,
                                                                                                                    15




                                                                                                                                                                                       les




                                                                                                                                                                                                                                                                                                                                               Checked by
                                                                                                                                                                                                             SEE PICTURE ON SHEET A102
                                                                                                                     0'
                                                                                                                        F




                                                                                                                                                                                                                                                                                                                                               Drawn by
                                                                                                                          IR

                                                                                                                                                                                     ge




                                                                                                                                                                                                                                                                                                                                               W.O. #
                                                                                                                             E
                                                                                                                             AC




                                                                                                                                                                                                                                                                                                                                               Date
                                                                                                                                                                                  An
                                                                                                                               CE
                                                                                                                                 S
                                                                                                                                 S
                                                                                                                                          20
                                                                                                                                            '
                                                                                                                                                                   s                                     SITE INFORMATION:




                                                                                                                                                                                                                                                                                       CITY ENGINEER
                                                                                                                                                                Lo                                       TOTAL AREA: APPROX. 22,980 SF



                                                                                                                                     30
                                                                                                                                       '
                                                                                                                                                                                                   06
                                                                                                                                                                                                         TOTAL RV TRAILER PARKING STALLS: 17




                                                                                                                                                                                                                                                                                                                     S. Los Angeles St: Safe Park
                                                                                                                                                                                                   07
                                                                                                                                                                                                   08
                                                                                   8t




                                                                                                                                                                                                         NOTE:
                                                                                                                                                                                                         •   MOBILE HYGIENE UNIT WILL REQUIRE
                                                                                      h




                                                                                                                                                                                                   09
                                                                                                                                                                                                             PERMANENT SEWER CONNECTION. INLET
                                                                                     St




                                                                                                                                                                                                                                                                                                                                                           749 S. LOS ANGELES ST, CA 90015
                                                                                                                                                                                                                                                       CITY OF LOS ANGELES
                                                                                                                                                                                                             DROP STRUCTURE TO BE LOCATED BY




                                                                                                                                                                                                                                                                                    GARY LEE MOORE, PE, ENV SP
                                                                                                                                                                                                   10
                                                                                          .

                                                                                                                                                                                                             LASAN.
                                                                                                                                                                                                         •   WATER SERVICE: HOSE TO CONNECT TO FIRE
                                                                                                                                                                                                   11        HYDRANT #8990
                                                                                                                                                                                                   12
                                                                                                                                                  SITE LAYOUT PLAN
                                                                                                                                     1
                                                                                                                                                  1" = 60'-0"
                                                Case 2:20-cv-02291-DOC-KES Document 80 Filed 04/27/20 Page 10 of 10 Page ID #:979




                                                                      LADWP HATCH AND ADJACENT UTILITY STRUCTURE




                                                                                                                                                EXISTING PARKING LOT AND TICKET BOOTH
 LADWP DISTRIBUTION STATION #06




                                                                     M
                                                                      A IN
                                                               S T.




                                                                                                                                                                                                       LOS
                                  1




                                                                                                                                                                                                     A
                                  AERIAL VIEW




                                                                                                                                                                                         NG
                                                                                                                                                                                           EL ES
                                                                                                                                                                                        ST




CITY OF LOS ANGELES                                               DEPARTMENT OF PUBLIC WORKS                                                                                                 BUREAU OF ENGINEERING
GARY LEE MOORE, PE, ENV SP                                         CITY ENGINEER
                                                                                                                   AERIAL VIEW
S. Los Angeles St: Safe Park
                                                                                                                   W.O. #              X
                                                                                                                   Date         04/27/20    A102
                                                                                                                   Drawn by          EV
749 S. LOS ANGELES ST, CA 90015
                                                                                                                   Checked by        MQ Scale                                                  COUNCIL DISTRICT   #14
